Title: To James Madison from George Joy, 9 June 1811 (Abstract)
From: Joy, George
To: Madison, James


9 June 1811, Copenhagen. Reports arrival on 30 May of Erving who gave him JM’s letter of 28 Jan. The documents he sent to JM and the secretary of state will show how he protracted the most important cases until Erving’s arrival, and he has no doubt decisions can be delayed “till Mr: Erving has had sufficient opportunity to confer with Count Rozenkrantz.” His own conversation with the latter and the cabinet secretary suggest outcomes favorable to the objects of Erving’s mission. Is willing to offer his services but perceives no disposition in Erving to accept them, and he will therefore have no further communication with the minister of foreign affairs. Has endeavored to inform Erving of the “diversity of Character” between government officials, on the one hand, and the prize courts, on the other; has also warned him of the king’s desire to exercise whatever power he can.
Hopes Erving’s reluctance to accept his services will not work against Erving’s goals. Fears Erving “may have paid some attention to the miserable trash that has been circulated about me” in the newspapers, where an author writing as “Jay” called him an “old Tory and a London Broker.” Denies charges that he has justified British policies toward America and refers JM to the publications he sent him under the signature of “Conciliator,” and the copies of suggestions under his own name written to members of Parliament. Any man in London will attest to the truth of this, but if JM is affected by any of these insinuations, he will “certainly be at the pains of collecting the most ample Evidence to refute them.”
Asserts that he always considered American resistance to British oppression legitimate and justified. Until the time he met JM he had never been more than sixteen months in England, though JM will never “get over the Idea of ‘the English Relations in which I stand.’” Had intended, after arriving in Virginia, to end his days in the U.S. Has been much in England since then, but he has also been in France, Holland, and Germany.
When he thought ten years ago of seeking public employment JM mentioned the pretensions of “persons at home.” He had responded that George Erving, Jr., with no more pretensions than himself, had just been sent to the consulate in London. “Now comes the same Mr George Erving, no longer junr., his father having since died in London, with a letter from you speaking of ‘the English relations in which I stand.’” Protests the injustice of this, mentioning that Erving’s father was “‘an old Tory’ of such notoriety as to be nominated a Mandamus Counsellor” and that Erving himself had been educated in England and had not spent five years of his life in America. Joy’s father was a Tory whose five sons all opposed his politics, although “it might be erroneous, to derive any inference from this, unfavorable to the Americanism of Mr. Erving” given his relationship with his father. “If any inference is to be drawn I do think it more unfavorable to him than to me.” Has three brothers in America and one in England. Of the patriotism of the former, nothing need be said; of the latter, refers JM to Dr. Eustis, his classmate at Cambridge, and to former president Adams. Does not believe that this connection should “anglicize” him and repeats that his purpose was to promote American interests by shaming the British government into abandoning their “unjust and impolitic measures.”
“Perhaps you will say the objection lies only against an Employment in a Department of france,” but he has already stated that he would serve even at the Tuileries in a just cause. Refers JM to his correspondence with Smith in July and with JM himself on 2 Sept. Asks to be given the consulate at Copenhagen and, assuming that Erving will not remain long, to combine it with the position of chargé d’affaires. The king will have no objections and high officials have hinted they “would even like it.” “It is known that I have cleared every ship that her Officers have thought fit to place in my hands.” His meetings with officials also suggest their willingness to diminish American causes of complaint. Does not believe that “anything pernicious can be inferred” from this intimation, “but I rather perceive in it an indication of the mutual benefit to be derived from that sort of intercourse upon which I have before observed as recommended by you to General Armstrong.”
Discusses at length the details of one case as yet undecided and about which he wrote to Smith in December. Apologizes, as always, for the length of his letters; promises to make his next letter shorter.
